Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered November 2, 1987, convicting him of manslaughter in the second degree (two counts), vehicular manslaughter in the second degree (two counts), assault in the second degree, assault in the third degree and aggravated unlicensed operation of a motor vehicle in the third degree, upon his plea of guilty and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress the results of a court-ordered blood alcohol test.
Ordered that the judgment is affirmed (see, People v McGrath, 135 AD2d 60, affd on opn at App Div 73 NY2d 826). Mollen, P. J., Eiber, Kooper and Harwood, JJ., concur. [See, 137 Mise 2d 661.]